—Order, Supreme Court, Bronx County (Bertram R. Katz, J.), entered June 8, 1992, which denied plaintiff’s motion for an order pursuant to CPLR 5015 (a) (2) and (3) relieving her from an order of this Court dismissing the action as against defendants-respondents for lack of jurisdiction (177 AD2d 152), and denied defendants’ *352cross motion for costs and sanctions, unanimously affirmed, without costs.
The purported new evidence adduced by plaintiff in support of jurisdiction was reviewed by this Court on her motion to reargue or for leave to appeal to the Court of Appeals this Court’s prior order, and found wanting. The IAS Court did not abuse its discretion in denying defendants costs and sanctions. Concur—Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.